Citation Nr: 0214682	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral tinnitus. 



REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1954 to March 
1956.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO), which denied service 
connection for tinnitus.  


REMAND

In a June 2001 VA Form 9, appellant, through his attorney, 
requested a "BVA hearing in Washington, DC."  Although a 
Washington, D.C., Board hearing was scheduled for January 
2003, appellant, through his attorney, canceled it; and, in 
an October 2002 VA Form 9 and written statement, requested 
that a hearing be held "at a local VA office before a 
Member, or Members, of the BVA" (i.e., a Travel Board 
hearing).  Since Travel Board hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2002)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
attorney notice thereof.  If he desires 
to withdraw the request for such hearing 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


